Citation Nr: 0522649	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980 and from July 1981 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In his July 2002 substantive appeal, the veteran requested to 
testify at a hearing before a Veterans Law Judge at the RO.  
However, in an August 2002 signed statement, the veteran 
withdrew his hearing request and requested that the Board 
consider his claim as soon as possible.  Therefore, the Board 
believes all due process requirements were met with regard to 
his hearing request.

In January 2004, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  As previously 
noted in the Board's Remand Introduction, in the July 2001 
rating decision, the RO granted service connection and a 30 
percent disability evaluation, effective from August 8, 2000.  
However, in a written statement included with his July 2002 
substantive appeal, the veteran said he should be "awarded 
back compensation beginning the date of my discharge up to 
September 1, 2000".  The Board construed the veteran's 
statement as a claim of entitlement to an effective date 
earlier than August 8, 2000, for the award of service 
connection and a 30 percent disability evaluation for 
hepatitis C, and referred the matter to the RO for 
appropriate development and adjudication.  A post-it note on 
the file copy of the Remand reflects RO awareness of the new 
claim, but it does not appear that the RO has yet considered 
the veteran's claim for an effective date earlier than August 
8, 2000, for the award of service connection and a 30 percent 
evaluation for hepatitis C.  The matter is once again 
referred to the RO for appropriate development and 
consideration.

Finally, the Board notes that a May 2003 VA medical record 
prepared by an Assistant Chief of Dermatology reflects 
results of a recent punch biopsy of painful ulcerated lesions 
on the veteran's body.  The assessment was 
neurodermatitis/lichen simplex chronicus (LSC) (a disorder 
caused by repeated itching or rubbing; see Dorland's 
Illustrated Medical Dictionary at 924 (28th ed. 1994)).  The 
VA dermatologist stated, "Hep C liver dz can cause itch . . 
. ."  Here, it appears that the veteran's service-connected 
hepatitis C disability may have given rise to additional 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.).  Accordingly, the matter of whether the 
veteran's service-connected heptatis C has caused additional 
dermatologic disability is referred to the RO for appropriate 
development, including VA examination and medical opinion, 
and consideration.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
Board finds that the objective and competent medical evidence 
of record is in approximate balance as to whether the 
veteran's service-connected hepatitis C is manifested by more 
than moderate liver damage, with recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
but it has not caused marked liver damage or near-constant 
debilitating symptoms.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an initial rating of 60 percent for hepatitis C 
have been met.  38 U.S.C.A. §§ 1155, 5103- 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.112, 4,114, Diagnostic Code (DC) 7399-
7345 (2001), effective prior to July 2, 2001; 38 C.F.R. §§ 
3.102, 3.159, 4.112, 4.114, DC 7354 (2004), effective July 2, 
2001.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records that reflect a diagnosis of chronic active 
hepatitis in 1977.  

Post-service, VA and private medical records and examination 
reports, dated from 1989 to 2004, are associated with the 
claims file.  The private medical records dated in the 1990s 
reflect the veteran's treatment for hepatitis C.

VA treatment records, dated from 1996 to 1998, indicate that 
during 1998 the veteran was repeatedly seen in the mental 
hygiene clinic for treatment of depression and anxiety.  When 
seen in March, it was noted that the veteran suffered from 
dermatitis that affected his self-esteem.  He denied suicidal 
and homicidal ideations and hallucinations.  Treatment 
included prescribed anti-depressant medication.  An August 
1998 medical record reflects that mental status examination 
revealed that the veteran complained of his skin condition, 
that was considered a stressor.  The diagnosis was delusional 
paracitosis.  

A September 1998 VA medical record indicates the veteran was 
doing markedly better.  He had relief from his itching, less 
anxiety and diminished delusions.  The clinical assessment 
was delusional paracytosis and obsessive-compulsive disorder. 
Results of an abdominal ultrasound performed that month 
showed a normal liver and gallbladder.  In November, the 
veteran complained of low back pain, with fever and chills 
and worsened right flank pain.  He wondered if the symptoms 
were related to the change in psychiatric medications.

In December 2000, VA afforded the veteran, who was noted to 
be 43 years of age, a private medical examination performed 
by J.S., M.D.  According to the examination report, the 
veteran gave a history of diagnosis of hepatitis C in 1978, 
had undergone two liver biopsies, and was to start on 
Interferon therapy.  He denied any history of cirrhosis of 
the liver and denied any hematochezia, hematemesis or tarry 
stools.  He reported that he had gained about 40 pounds in 
the past two years.  He complained of occasional upper 
quadrant pain, associated with cramping and nausea with no 
vomiting.  He also reported chronic fatigue and tiredness.  
The veteran gave a past medical history of depression.  

On examination, it was noted that the veteran was 5 feet 71/2 
inches tall and weighed 183 pounds.  Examination of his 
abdomen was normal with no tenderness, and his liver was not 
palpable.  Results of a comprehensive metabolic panel 
revealed A/G Ration was decreased to 1.1, Bicarbonate was 
elevated at 31.6, and (liver function) SGPT/ALT was elevated 
at 51; all else was normal.  It was noted that the veteran 
was positive for hepatitis C.  The pertinent diagnosis was 
hepatitis C.  Dr. S reported that, objectively, the abdominal 
examination was normal, with no evidence of 
hepatosplenomegaly.  There was no evidence of spider angioma 
on examination and laboratory test results were consistent 
with hepatitis C.  Dr. S said that the veteran was prevented 
from prolonged standing and walking, and due to the 
hepatitis, was limited in performing heavy activities for 
prolonged periods of time.

Also in December 2000, VA afforded the veteran a 
gastroenterology examination performed by S.W., M.D.  
According to the examination report, the veteran complained 
of fatigue and mild nausea with right upper quadrant (RUQ) 
discomfort and denied gastrointestinal (GI) bleeding.  The 
veteran said his bowels were occasionally irregular but 
otherwise, felt reasonably well.  He worked intermittently 
but was currently unemployed.  On examination, there was no 
obvious jaundice.  The veteran's abdomen was soft and 
nontender with no hepatosplenomegaly or mass appreciated.  
The veteran's skin revealed no spider angiomata and there 
were no red palms appreciated.  Laboratory test results from 
1994 and 1996 were reviewed and noted to show elevations of 
the ALT that varied from 69 to 240.  The clinical impression 
was chronic hepatitis C.  Dr. W suggested that the veteran 
may well be a candidate for interferon and ribavirin and 
would seek treatment in the VA gastroenterology clinic.  Dr. 
W opined that the veteran contracted hepatitis in service.  
In an addendum, the medical specialist said that portal 
fibrosis was not diagnosed at that time, as it was a 
pathologic term and only seen on a liver biopsy.  Dr. W said 
that the veteran had residual subjective complaints of 
fatigue, mild nausea and occasional RUQ discomfort, but 
abdominal examination was unremarkable.  There were no overt 
stigmata of cirrhosis on current examination.

VA outpatient records dated in 2001 reflect that the veteran 
sought liver hepatitis education in January 2001.  It was 
noted that he experienced depression when scalp lesions 
played up and experienced otogenic pain.  He complained of 
nausea and fatigue every other day and felt depressed when 
his scalp lesions appeared.  Another January 2001 record 
reflects that a health technician noted that the veteran was 
seen in the mental health clinic and noted to be in good 
spirits.  He wanted to be evaluated for possible side effects 
of medication he was going to take for treatment of hepatitis 
C.  He refused to see a physician, and said he would return 
in June.

Results of an abdominal ultrasound performed by VA in 
February 2001 indicated an unremarkable ultrasound study 
without evidence of local liver lesion.  Results of a 
computed tomography (CT) study of the abdomen and pelvis 
performed in June 2001 was negative, with no evidence of 
discrete focal hepatic mass.  A CT study of the veteran's 
head performed June was also normal.

In July 2001, the RO granted service connection for hepatitis 
C and awarded a 30 percent disability evaluation, under 
Diagnostic Code 7399-7345.

The veteran was seen in the VA outpatient clinic in August 
2001 and complained of chronic hepatitis since 1997, chronic 
dermatitis since 1996, and a history of recurrent bouts of 
abdominal pain with diarrhea and chronic nausea for the past 
two or three years.  He had a severe attack in July 2000 and 
was evaluated at a private hospital with an acute abdomen 
series and CT scan, treated as a small bowel obstruction and 
discharged.  In June 2001, the veteran had another episode 
and did not go to a hospital or seek medical help and the 
problem resolved.  It was also noted that the veteran was 
currently being evaluated for treatment with Interferon.  On 
examination, he weighed 166.9 pounds.  His abdomen was soft 
and the liver edge was just palpable.  The assessment 
included chronic dermatitis, chronic hepatitis C, abdomen 
pain, diarrhea, nausea, etc., recurrent, and bowel 
obstruction versus something else.

Also in August 2001, the veteran was seen in the VA 
outpatient gastroenterology (GI) clinic.  He complained of 
fatigue and nausea, with occasional vomiting, but a possible 
small bowel obstruction was noted.  He had lost weight in the 
last six months.  He formerly weighed 183 pounds, and now 
weighed 165 pounds.  He denied problems with mentation and 
denied jaundice.  Laboratory test results were negative for 
hepatitis A.  The assessment was that the veteran was 
positive for hepatitis C, and a candidate for treatment.  

According to a December 2001 VA GI clinic record, the 
veteran's weight was stable.  The impression of a June 2001 
CT scan was negative CT examination of the abdomen and 
pelvis, with no discrete focal hepatic mass.  Diagnoses of an 
August 2001 liver biopsy performed by VA included patchy, 
mild portal chronic inflammation and rare, small focus of 
lobular inflammation and necrosis (grande 3/8); and focal 
periportal (stellate) fibrosis) stage II/IV).  He was 
considered a good candidate for Interferon treatment, and 
subsequently began that treatment.

In January 2002, the veteran was seen in the VA GI clinic 
after two weeks on Rebetron treatment.  He complained of 
severe pain in his upper back and right lower quadrant that 
had started with the first few Interferon injections.  The 
palms of his hands turned yellowish.  He was able to work for 
only two days since treatment, due to flu-like symptoms.  He 
denied mood swings or depression.   Laboratory test results 
were unremarkable and results of a complete blood count were 
normal.  The etiology of the yellowing on the veteran's hand 
palms was unknown.  His bilirubin was normal and there was no 
indication of jaundice.

A February 2002 VA medical record indicates the veteran 
reported intolerable skin irritations and visual disturbances 
(blurred vision) that he attributed to side effects of 
Rebetron.  It was thought that Ribaviron might have caused 
the veteran's skin irritations, and he was referred for a 
dermatology examination.

The veteran was seen in the VA dermatology clinic in February 
2002.  It was noted that, one and one half weeks into his 
therapy with Intron A and Ribaviron, he had noticed lesions 
on his head and body.  He said he stopped talking the 
medication a week ago.  New lesions appeared since that time, 
and he complained of itching and burning.  He reported 
moderate anxiety due to his health problems and the new 
lesions.  He had sleep and concentration difficulty but 
denied feeling depression and denied suicidal and homicidal 
ideations.  Upon examination, the assessment was itching in a 
patient with hepatitis, no primary lesions suggesting drug 
eruption.  While the veteran was hepatitis positive, liver 
function tests were near normal.  Other test results were 
normal, suggesting severe liver disease might not be the 
etiology.  It was noted that the veteran was very anxious 
about his diagnosis and prognosis of hepatitis C and felt his 
mood changed, with a change in sleep and eating patterns even 
before starting the medication for hepatitis C.  He denied 
suicidal and homicidal ideations.  He noticed that the 
itching might have worsened with the prescribed medication, 
which might suggest Ribaviron as the drug of concern for a 
drug eruption.  It was suggested he stop this medication and 
take additional medication for depression.  It was noted that 
the dermatologist talked with the veteran about 
depression/anxiety reactive about hepatitis C.  

In March 2002, it was noted that the veteran's lesions had 
not improved and he complained of night chills.  He felt 
anxious, and took prescribed medication.  The assessment was 
possible folliculitis.  It was noted that the veteran was 
very anxious about the diagnosis and prognosis of his 
hepatitis C, and felt his mood changed.  

An April 2002 VA record indicates the veteran's skin lesions 
persisted.  He also reported severe headaches all day and 
noticed some weakness of his left hand grip.  He felt 
irritable and upset and had nausea.  He lost 14 pounds in the 
last two or three months.  His appetite was poor and he felt 
tired.  He denied having fever or chills.  On examination, 
the veteran weighed 169 pounds.  He was alert and oriented, 
with no pallor or icterous.  The assessment included skin 
lesions treated as folliculitis, nausea, and weight loss, 
irritable and dejected, left-hand weakness.  

According to a May 2002 VA record, results of an 
electromyography /nerve conduction study (EMG/NCS) were 
abnormal, and the NCS was suggestive of a bilateral sensory 
neuropathy.

In June 2002, a VA medical record notes that the veteran 
continued to experience skin lesions, previously diagnosed as 
folliculitis.  It was noted that the chief dermatologist 
strongly suspected the lesions were excoriating in nature and 
caused by the veteran scratching and digging into his skin.  
He vehemently denied any severe pruritus that made him 
scratch badly enough to bring on the lesions, and was not on 
any medication to cause it.  It was noted that his liver 
disease was not bad.

When seen in the VA outpatient clinic in October 2002, it was 
noted that some of the veteran's skin lesions were gone and 
he felt better, but had chronic tiredness and fatigue.  He 
weighed 170.9.  On examination, the assessment was skin 
lesion gone and that his hepatitis C could not be assessed 
without laboratory tests results.  It was noted that the 
veteran resumed working.  He denied depression, but had 
chronic nausea attributed to his bowel condition.  

A February 2003 VA record indicates the veteran had diet-
controlled diabetes, with a history of hepatitis C with 
fatigue and nausea.  He was on disability for a work-related 
left knee injury.  He experienced blurry vision in the left 
eye, with left foot tingling.  Both his parents had diabetes.  
Abdominal examination revealed positive bowel sounds and no 
stigmata.  The assessment was diabetes and the veteran was 
referred for nutritional counseling and diabetic education.  
Hepatitis C was assessed and it was noted that he was unable 
to tolerate treatment due to exacerbation of a skin 
condition; AST was within normal limits; and ALT was down;

An April 2003 VA dermatology clinic record indicates the 
veteran sought private medical treatment and experienced some 
improvement but still had painful skin lesions.  A punch 
biopsy of the left buttock was performed.  In May 2003, the 
veteran was examined by the assistant chief dermatologist who 
reported results of the punch biopsy.  The assessment was 
neurodermatitis/LSC.  It was noted that the veteran was 
anxious and wanted the itching to disappear.  It was also 
noted that hepatitis C diagnosis can cause itching, but there 
was no obvious liver failure or associated problems.  It was 
further noted that, as to a depression screen, there were no 
changes in the veteran's sleep but he had increased anxiety 
and decreased concentration.

In December 2003, the veteran was seen in the VA GI clinic 
and complained of nausea.  Laboratory test results showed 
slight elevated ALT, and a liver biopsy was at stage II.  It 
was recommended that he be evaluated for diabetes mellitus.  
When seen in January 2004 in the GI clinic, the veteran 
complained of occasional right upper quadrant pain, and had 
increased fatigue, with no history of an esophago-
gastroduodenoscopy (EGD).  He denied melena and had a good 
appetite.  He was noted to be slightly anxious and wanted 
something for nausea.  On examination, he weighed 176 pounds.  
He was advised to improve his diet, increase exercise, and 
lose weight.    

VA medication records reflect that, in January 2004, the 
veteran received prescribed medication to take for nausea and 
vomiting.

The veteran underwent another VA examination in October 2004, 
performed by a physician's assistant.  According to the 
examination report, the examiner reviewed the veteran's 
medical records and he was provided with the VA rating 
criteria for evaluating hepatitis C, effective prior and 
after July 2, 2004.  The veteran complained of easy 
fatiguability of the right lower quadrant and stomach pain 
two to three times per month that lasted two to three days to 
a week.  The cause of the pain was fatigue, according to the 
veteran.  He also had daily nausea, denied ever vomiting 
blood, and had black-colored stool twice in the past year.  
It was noted that an upper gastrointestinal (UGI) series was 
performed in August 2004, which showed a small hiatal hernia 
and was otherwise normal.  An August 2004 echogram of the 
abdomen revealed hepatocellular disease with focal liver 
lesion.  Further, an August 2004 VA GI clinic record 
indicates the veteran denied any symptoms and was doing well 
with essentially normal examination findings.

In addition, it was noted that currently the veteran 
experienced morning nausea and vomiting.  He described the 
vomiting as "foamy" with occasional bile in it.  He had 
chronic fatigue and right upper and low quadrant chronic 
pain.  He had occasional epistaxis (nosebleeds), moderate in 
nature, approximately twice a month that worsened with 
increased fatigue or in hot weather.  The veteran was 
diagnosed as a borderline diabetic, although it was noted 
that laboratory test results showed Type 2 diabetes, of 
unclear etiology.  There were no notes directly linking the 
diabetes to the veteran's liver disease, nor was there 
commentary regarding any genetic or other possible exposure 
to toxic materials as a causation of the diabetes.  The 
veteran said he needed eight to ten hours of sleep nightly or 
experienced greater fatigue.  He smoked marijuana daily for 
nausea.  He had a history of polysubstance abuse, including 
methamphetamines, that he denied using for the last four 
months.  The veteran's nausea abated little with the use of 
prescribed medication, which caused his use of marijuana.  
His urine color was occasionally dark and his stool colors 
are occasionally light.  It was noted that the stool and 
urine color changes were consistent with viral hepatitis.

The VA examination report also reflects that the veteran 
often rode a bicycle in the desert for exercise and went to 
the beach with his dog.  He worked as a stage technician, and 
recently worked for the first time in the past six months.  
Prior to that he was on disability, in large part, 
secondarily, to the side effects of the Interferon/Ribaviron 
treatment for hepatitis C.  

On examination, there was no evidence of sores or oral 
lesions.  There were well-healed lesions on the veteran's 
body that were residuals of his interferon/ribavirin 
treatment.  The veteran's liver was tender and palpated at 16 
centimeters (cm.) in diameter.  The spleen was not palpable.  
There was mild left costovertebral angle tenderness.  Results 
of laboratory tests performed in November 2004 showed 
improved normal direct and total bilirubin and SGOT from 
tests performed in August 2004, thought to be due to a 
decrease in alcohol consumption.  Coagulation studies were 
normal and blood tests were normal, aside from a white blood 
count rise due to an unknown reasons, but thought unlikely 
due to the hepatitis C infection.

The diagnosis was chronic hepatitis C, without evidence of 
cirrhosis of the liver or other decompensation.  The examiner 
said that there were very few symptoms that the veteran 
complained of that appeared to be directly attributable to 
the hepatitis C, and that the nausea was likely somehow 
related to it.  It was unlikely that the veteran had a 
bleeding disorder, given normal coagulation studies.  It was 
thought that it was more likely than not that the veteran's 
nosebleeds were related to weather conditions, especially 
since he admitted they worsened in dry weather.  His fatigue 
was noted to be a consistent complaint and very possibly due 
in large part to the hepatitis C, although it was noted that 
smoking marijuana could also lead to a certain degree of 
sensation of fatigue.  It was considered revealing that the 
veteran apparently was able to conduct most of his activities 
in a fairly normal manner, and eliminated the question of 
chronic social disability.  It was noted that the veteran was 
currently able to work, walked his dog, rode his bicycle, and 
had social engagements (a girlfriend).  He also played ball 
with his nephews.  

The examiner noted that the record did not indicate that the 
veteran needed extensive bed rest, nor did there seem to be 
any note of "flare-ups" that would prevent normal 
activities.  Also, there was no way to determine the 
causation of the hepatitis B virus that was reported in 2001.  
There was no evidence that the veteran suffered from any 
chronic illnesses other than hepatitis C, and therefore the 
majority of the symptoms of early morning nausea, vomiting, 
and chronic fatigue were said to be as likely as not related 
primarily to the hepatitis C.  Moderate disability was noted, 
as the veteran was able to conduct a relatively normal life.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  In its January 2004 
Remand, the Board directed that the RO ensure compliance with 
VCAA notice requirements.

Throughout the course of this appeal, including in a January 
2004 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of his appeal.  
The January 2004 letter provided full notice as to the VCAA's 
provisions, including the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the 
appellant was advised, by virtue of a detailed May 2002 
statement of the case (SOC) and a March 2005 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The May 2002 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1) 
(2004), which includes such notice.  

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the May 2002 SOC and the March 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, as noted 
above, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected hepatitis C, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
1assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In view of the number of 
atypical instances, it is not expected that all cases will 
show all the findings specified.  38 C.F.R. § 4.21.

The Board notes that the July 2001 rating decision granted 
service connection and the currently assigned 30 percent 
disability evaluation.  In December 2001, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected hepatitis C 
disability.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Words such as "mild" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. §§ 
4.14; 4.113.

In turn, VA regulation provides that ratings under Diagnostic 
Codes (DCs) 7301 to 7329, inclusive; 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  
Rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
warranted by the overall severity.  See 38 C.F.R. § 4.114.

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2004)).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (although a liberalizing 
regulation cannot be applied retroactively unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim); 38 U.S.C.A. § 5110(g) (West 2002).

Therefore, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated July 2001.  The May 2002 SOC evaluated 
the veteran's claim using the old regulations.  The Board 
notes that the RO considered the new rating criteria in its 
March 2005 SSOC.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384.

The veteran's service-connected hepatitis C is currently 
evaluated as 30 percent disabling under DC 7399-7345.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20.  The hyphenated diagnostic code in this case 
indicates that the veteran's hepatic disability has been 
rated analogous to hepatitis C.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Of significance here are the new criteria for the 
evaluation of hepatitis C, now found under 38 C.F.R. § 4.114, 
DC 7354 (2004).

Under the old regulations, effective prior to July 2, 2001, 
cirrhosis of the liver, 38 C.F.R. § 4.114, Diagnostic Code 
7312 (2001), and infectious hepatitis, DC 7345 (2001), could 
not be combined.  If a veteran had both conditions, a single 
evaluation was assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
was raised to the next higher level if the overall disability 
warranted.  38 C.F.R. § 4.114.   The probative medical 
evidence, including findings of the recent 2004 VA 
examination is not referable to cirrhosis of the liver.  See 
38 C.F.R. § 4.414, DC 7312, effective prior to and after July 
2, 2001.  For evaluation under DC 7312, documentation of 
cirrhosis (by biopsy or imaging) and abnormal liver function 
tests must be present.  Id., effective July 2, 2001.

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
DCs 7312 and 7345; additionally, the provisions of 38 C.F.R. 
§ 4.112, prior to July 2, 2001, concerning weight loss, are 
applicable to this issue and have been changed.  Minor weight 
loss or greater losses of weight for periods of brief 
duration are not considered of importance in rating.  38 
C.F.R. § 4.112 (2001), effective prior to July 2, 2001.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  
Id.  In evaluating weight loss generally, consideration will 
be given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  Id.  The use of the 
term "inability to gain weight" indicates that there has 
been a significant weight loss, with inability to regain it 
despite appropriate therapy.  Id.

Under the current regulations, effective July 2, 2001, VA 
revised section 4.112, pertaining to weight loss.  38 C.F.R. 
§ 4.112 (2004), effective July 2, 2001.  The revised version 
of § 4.112 adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under section 
4.114.  Under the revised regulation:

For purposes of evaluating conditions in § 4.114, 
the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline 
weight, sustained over three months or longer; and 
the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there 
has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline 
weight" means the average weight for the two-year-
period preceding onset of the disease.

38 C.F.R. § 4.112 (2004).

Under old regulations, effective prior to July 2, 2001, for 
DC 7345, which evaluates hepatitis C, a 30 percent rating was 
assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, DC 7345 (2001), 
effective prior to July 2, 2001.  A 60 percent evaluation was 
warranted for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Id.  Finally, a 100 percent rating was assigned 
for marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disability symptoms requiring rest therapy.  
Id.

Under the current regulations, effective July 2, 2001, for DC 
7354, for evaluating hepatitis C, reflects that a 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, DC 7354 (2004), effective July 2, 
2002.

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 Note (2) (2004).

Upon review of the probative medical evidence of record, and 
giving the veteran the benefit of the doubt, the Board notes 
that the veteran has had active hepatitis.  In early 2002, he 
briefly tried a course of treatment with Interferon, 
Ribaviron, and Rebetron, but was forced to cease taking the 
medication due to debilitating side effects believed to be 
caused by the treatment.  He told the 2004 VA examiner that 
he was unable to work during that time.  His service-
connected hepatitis C causes fatigue, gastrointestinal 
disturbance, and psychiatric problems treated with prescribed 
medication.  VA examinations as well as the outpatient 
records document his complaints of gastrointestinal problems 
associated with the hepatitis C.  The veteran lost 
approximately 18 pounds between December 2000 and August 
2001, approximately 10 percent of his weight, although some 
of that weight appears to have been regained.  The veteran 
appears to be on diet restriction for other disabilities.  

An August 2001 liver biopsy was reported to show patchy, mild 
portal chronic inflammation and rare, small focus of lobular 
inflammation and necrosis (grande 3/8) and focal periportal 
(stellate) fibrosis stage II/IV) and, in December 2003, it 
was noted that a liver biopsy was at stage II.  The veteran's 
liver damage has never been specifically described as being 
moderate.  However, a review of the evidence as a whole, with 
consideration of the reasonable-doubt doctrine, shows that 
the veteran's overall disability picture more nearly 
approaches a 60 percent rating for moderate liver damage with 
disabling recurrent episodes of gastrointestinal disturbance 
and fatigue.  We note that, while anti-nausea and vomiting 
medication was prescribed for the veteran, in 2004 he told 
the VA examiner that the medication was not helpful.  During 
that VA examination, the veteran's liver was tender and 
palpated to 16 cm.  The records also reflect the veteran's 
treatment for anxiety and depression, variously associated 
with his anxiety regarding the diagnosed hepatitis C and its 
prognosis.  VA physicians have prescribed medication for the 
psychiatric symptomatology associated with the veteran's 
anxiety and depression.

The record establishes that the veteran has gastrointestinal 
disturbance as related to hepatitis C, and chronic fatigue.  
However, a 100 percent rating is clearly not warranted 
because marked liver damage manifested by liver function 
tests and marked gastrointestinal symptoms, or with episodes 
of several weeks duration, aggregating three or more a year, 
and accompanied by disabling symptoms requiring rest therapy 
is not shown by the evidence of record.  The veteran's liver 
function tests have been in the upper limits of normal.  As 
noted, his liver damage was described as essentially not that 
significant.  The veteran's gastrointestinal problems as 
related to hepatitis C have required prescribed medication, 
but have not required rest therapy nor have they been shown 
to be of several weeks' duration, aggregating three or more a 
year.  38 C.F.R. § 4.114, Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345, effective prior to July 2, 2001. 

As noted, effective July 2, 2001, Diagnostic Code 7345 was 
amended and is currently used to rate chronic liver disease 
without cirrhosis, excluding hepatitis C.  DC 7354 now 
contains criteria for evaluating hepatitis C.  DC 7311 is for 
residuals of liver injury, DC 7312 is for cirrhosis, and DC 
7313 is for liver abscess.

Under the new regulations, currently in effect, hepatitis C 
is evaluated under Diagnostic Code 7354, and a 60 percent 
evaluation is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 
100 percent evaluation is assigned for near- constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain). VA regulation also provide that sequelae, such as 
cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but the same signs and 
symptoms cannot be used as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae.  38 C.F.R. §§ 
4.114; DC 7354, Note (1) (2004).


In this case, the veteran does not meet those criteria for a 
100 percent rating.  Although he has daily fatigue and 
malaise as well as pain, these symptoms are not near constant 
and debilitating. He has nausea, and some vomiting, but no 
arthralgia or anorexia.  He has lost weight at time, but this 
was also attributable to non-service-connected 
gastrointestinal problems.  Moreover, as noted above, he 
recently regained some of his lost weight as shown in the 
medical records.  While in December 2000, he weighed 183 
pounds, in August 2001 he weighed 166 pounds, but in October 
2002, he weighed 170.9 and in December 2003, he weighed 176 
pounds.  Thus, his weight has fluctuated, but he was also 
treated for a possible bowel obstruction.

Accordingly, the evidence supports a 60 percent rating for 
hepatitis C.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. at 53.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
hepatitis C disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

A 60 percent rating is granted for hepatitis C, subject to 
the laws and regulations governing the award of monetary 
benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


